        Case 1-19-43057-cec   Doc 8   Filed 05/28/19    Entered 05/28/19 13:04:27




                                           Certificate Number: 16339-NYE-DE-032880005
                                           Bankruptcy Case Number: 19-43057


                                                          16339-NYE-DE-032880005




              CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on May 28, 2019, at 1:00 o'clock PM EDT, Nena Mundjer
completed a course on personal financial management given by telephone by
Second Bankruptcy Course, LLC, a provider approved pursuant to 11 U.S.C. 111
to provide an instructional course concerning personal financial management in
the Eastern District of New York.




Date:    May 28, 2019                      By:      /s/Kelley Tipton


                                           Name: Kelley Tipton


                                           Title:   Certified Financial Counselor
